                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 COREY TAYLOR,

        Plaintiff,                                                       ORDER
 v.
                                                                 Case No. 19-cv-678-jdp
 LACROSSE COUNTY SHERIFF’S OFFICE,
 CITY OF LACROSSE, SGT. MARTELL and
 SGT. THOMPSON,

        Defendants.


       Plaintiff Corey Taylor has filed a proposed civil complaint and requested leave to

proceed without prepaying the filing fee.      To evaluate plaintiff’s request to proceed with

prepayment of the filing fee, I must review a certified copy of plaintiff’s inmate trust fund

account statement (or institutional equivalent) for the six-month period immediately preceding

the filing of the complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified trust fund account statement

no later than September 10, 2019. If I find that plaintiff is indigent, I will calculate an initial

partial payment amount that must be paid before the court can screen the merits of the

complaint under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the

balance of the filing fee in installments.




                                             ORDER

       IT IS ORDERED that plaintiff Corey Taylor may have until September 10, 2019 to

submit a trust fund account statement for the period beginning approximately February 16,

2019 and ending approximately August 16, 2019. If, by September 10, 2019, plaintiff fails to
respond to this order, I will assume that plaintiff wishes to withdraw this action voluntarily.

In that event, the case will be closed without prejudice to plaintiff filing the case at a later date.




               Entered this 19th day of August, 2019.

                                       BY THE COURT:


                                       /s/
                                       PETER OPPENEER
                                       Magistrate Judge
